Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites: “a thickness of from about 20 μm to about 100 μm both inclusive.”  
It is not clear what is meant by “about.”  
In order to traverse this rejection, the Examiner suggests deleting the word “about.”
	In order to expedite prosecution, “about” is construed as how it might be interpreted by a person having ordinary skill in the art.

Claim 17 recites: “the plurality of spacers are linear or substantially linear components….”  
It is not clear what is meant by “substantially linear.”  
In order to traverse this rejection, the Examiner suggests deleting the phrase “or substantially linear.”
	In order to expedite prosecution, “substantially linear” is construed as how it might be interpreted by a person having ordinary skill in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizuki (JP2007324418A, “Ishizuki.” Examiner’s note: the citations refer to the English translation of Ishizuki.).

	Regarding claim 1, Ishizuki anticipates 1. A board joint structure comprising: a board (Figs. 1, 7, 9 and 11, page 6, middle; the electronic circuit board 2 is a board); 
and a mounting board (Figs. 1, 7, 9 and 11, page 3, middle; the LSI chip is the substrate 1 which is a mounting board); 
wherein the board and the mounting board are joined together by a conductive joint material and an insulating joint material (Figs. 1, 7, 9 and 11, page 3, middle, page 5, top, page 6, middle; the electronic circuit board 2 and the substrate 1 are joined together by the solder 3 and the resin layer 7);
the board includes: a first insulating substrate including a first main surface (Figs. 1, 7, 9 and 11, page 6, middle; the electronic circuit board 2 is a first insulating substrate including a first main surface);
a first electrode pad provided on the first main surface (Figs. 1, 7, 9 and 11, page 3, middle; the electrode 2a is a pad provided on the electronic circuit board 2); 
and a plurality of spacers provided on the first main surface and being thicker than the first electrode pad (Figs. 1, 7, 9 and 11, page 4, bottom; the spacers 6 are provided on the main surface of the circuit board 2 and are thicker than the electrodes 2a);
the mounting board includes a second electrode pad (Figs. 1, 7, 9 and 11, page 3, middle; the substrate 1 includes the electrode 1a);
the plurality of spacers are located at predetermined intervals (Figs. 1, 7, 9 and 11, page 4, bottom; the spacers 6 are located at predetermined intervals);
the first electrode pad is surrounded by the plurality of spacers (Figs. 1, 7, 9 and 11, page 3, middle, page 4, bottom,  page 6, middle; the electrode 2a is surrounded by the plurality of spacers 6);
at least a portion of the mounting board is placed over the board in plan view of the first main surface (Figs. 1, 7, 9 and 11, page 3, middle, page 4, bottom,  page 6, middle; a portion of the substrate 1 is placed over the electronic circuit board 2 in plan view of the first main surface);
at least a portion of the insulating joint material and the plurality of spacers are located between the board and the mounting board (Figs. 1, 7, 9 and 11, page 3, middle, page 5, top, page 6, middle; at least a portion of the resin layer 7 and the plurality of spacers 6 are located between the substrate 1 and the electronic circuit board 2);
the first electrode pad is joined to the second electrode pad with the conductive joint material (Figs. 1, 7, 9 and 11, page 3, middle, page 5, top, page 6, middle; the electrodes 1a and 2a are joined together with the solder 3); 
and at least a portion of an overlapping region of the first main surface overlapping the mounting board in plan view is joined to the mounting board by the insulating joint material (Figs. 1, 7, 9 and 11, page 3, middle, page 5, top, page 6, middle; at least a portion of an overlapping region of the first main surface overlapping the substrate 1 in plan view is joined by the resin layer 7).

Regarding claim 2, Ishizuki anticipates 2. The board joint structure according to claim 1, further comprising: a protective film provided on the first main surface (Figs. 1, 7, 9 and 11, page 3, middle, page 5, top, page 6, middle; an electrode 1a is embedded on the insulating film 1b or in the insulating film 1b. Form. In addition, the board/substrate 1 can be manufactured by the same process); 
wherein the plurality of spacers are provided on a surface of the protective film (Figs. 1, 7, 9 and 11, page 5, middle; the columnar structures 4 and 4-2 and the spacer 6 are manufactured by the same exposure and development process).

Regarding claim 3, Ishizuki anticipates 3. The board joint structure according to claim 1, wherein the plurality of spacers are protrusions of the first insulating substrate provided on the first main surface (Figs. 1, 7, 9 and 11, page 4, bottom; the spacers 6 are protrusions of the electronic circuit board 2 provided on the first main surface).

Regarding claim 5, Ishizuki anticipates 5. The board joint structure according to claim 1, wherein a plurality of the first electrode pads and a plurality of the second electrode pads are provided, and the plurality of spacers each surround a corresponding one of the plurality of first electrode pads (Figs. 1, 7, 9 and 11, page 3, middle, page 4, bottom; a plurality of electrodes 1a and 2a are provided, and the plurality of spacers 4 and 6 each surround a corresponding one of the plurality of first electrode pads).

Regarding claim 7, Ishizuki anticipates 7. The board joint structure according to claim 1, wherein the first insulating substrate is flexible (Figs. 1, 7, 9 and 11, page 6, middle; the electronic circuit board 2 is a first insulating substrate which is flexible).

Regarding claim 9, Ishizuki anticipates 9. The board joint structure according to claim 1, wherein the plurality of spacers have a thickness of from about 20 μm to about 100 μm both inclusive (Figs. 1, 7, 9 and 11, page 3, middle, page 4, bottom; the spacer 6 has the same thickness as the columnar structure 4, the columnar structure 4 is provided as a spacer, and the distance between the main surfaces of the first substrate and the second substrate 2 is maintained at 60 μm).

Regarding claim 14, Ishizuki anticipates 14. The board joint structure according to claim 1, wherein the board is a printed wiring board and the mounting board is a chip component (Figs. 1, 7, 9 and 11, page 3, middle, page 6, middle; the electronic circuit board 2 is a board and the LSI chip is the substrate 1 which is a mounting board).

Regarding claim 15, Ishizuki anticipates 15. The board joint structure according to claim 1, wherein the insulating joint material includes a thermosetting resin (Figs. 1, 7, 9 and 11, page 3, middle, page 5, top, page 6, middle; the resin layer 7 is a thermosetting resin).

Regarding claim 16, Ishizuki anticipates 16. The board joint structure according to claim 1, wherein the plurality of spacers includes six spacers (Figs. 1, 7, 9 and 11, page 4, bottom; the spacers 6 include at least six spacers 6).

Regarding claim 17, Ishizuki anticipates 17. The board joint structure according to claim 1, wherein the plurality of spacers are linear or substantially linear components that protrude from the first main surface of the board (Figs. 1, 7, 9 and 11, page 4, bottom; the spacers 6 are linear or substantially linear components that protrude from the first main surface of the board).

Regarding claim 18, Ishizuki anticipates 18. The board joint structure according to claim 1, wherein the plurality of spacers include a first plurality of spacers separated from one another by a first predetermined distance and a second plurality of spacers separated from one another by a second predetermined distance (Figs. 1, 7, 9 and 11, page 4, bottom; the spacers 6 include a first plurality of spacers separated from one another by a first predetermined distance and a second plurality of spacers separated from one another by a second predetermined distance).

Regarding claim 19, Ishizuki anticipates 19. The board joint structure according to claim 2, wherein at least a portion of the first electrode pad is exposed through the protective film  (Figs. 1, 7, 9 and 11, page 5, top; an electrode 1a is embedded on the insulating film 1b or in the insulating film 1b. In addition, the substrate 1 can be manufactured by the same process).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuki as applied to claim 1 above, in view of Kato (US 9,960,512, “Kato”).

Regarding claim 4, Ishizuki discloses the claimed invention as applied to claim 1, above.
Ishizuki does not disclose the mounting board includes a portion that is not placed over the board.
Kato discloses the mounting board includes a portion that is not placed over the board (Fig. 1c, col. 5, line 32, col. 7, lines 11 and 66; the substrate 21 includes a portion that is not placed over the flexible circuit board 10).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Ishizuki’s board with Kato’s mounting board in order to provide a flexible circuit board whose durability is improved while good electrical characteristics are realized, as suggested by Kato at col. 1, lines 62-65.

Regarding claim 8, Ishizuki discloses the claimed invention as applied to claim 1, above.
Ishizuki does not disclose the first insulating substrate includes a bent portion.
Kato discloses the first insulating substrate includes a bent portion (Fig. 1c, col. 5, line 32, col. 7, lines 11 and 66; the flexible circuit board 10 includes a bent portion).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Ishizuki’s board with Kato’s mounting board in order to provide a flexible circuit board whose durability is improved while good electrical characteristics are realized, as suggested by Kato at col. 1, lines 62-65.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuki as applied to claim 5 above, in view of Liskow (US 9,960,512, “Liskow”).

Regarding claim 6, Ishizuki discloses the claimed invention as applied to claim 5, above.
Ishizuki does not disclose the electrode pads are out of contact with the insulating joint material.
Liskow discloses the electrode pads are out of contact with the insulating joint material (Fig. 1b, col. 6, lines 10-15, 41-51, col. 7, lines 4-5; the spacer 7 which is between the first and second circuit boards 3, 5 prevents the liquid plastic from flowing into the central cavity 9, as such the electrical terminals 29, 31 are out of contact with the sealing ring 25).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Ishizuki’s board with Liskow’s spacer and sealing ring  in order for the electronic module to be reliably protected in the long term from aggressive surrounding media, as suggested by Liskow at col. 2, lines 5-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STANLEY TSO/Primary Examiner, Art Unit 2847